Citation Nr: 0102648	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-10 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include asthma and bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to October 
1990, and from November 1990 to November 1994.  He also had a 
prior period of inactive service consisting of 8 months and 
19 days.  He served in the Persian Gulf in support of 
Operation Desert Storm.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for bronchitis or asthma, claimed as due to an 
undiagnosed illness.  


REMAND

Having reviewed the record, the Board has determined that 
further evidentiary development is warranted to ensure 
compliance with recently enacted legislation. During the 
pendency of this appeal, 38 U.S.C.A. § 5103, which concerns 
VA's duty to assist a claimant with the development of facts 
pertinent to his claim, has been substantially revised.  The 
revised statutes contain no "well grounded claim" 
requirement and instead provide more generally that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for benefits.  
This assistance includes obtaining identified VA and private 
medical records, VA examinations, and medical opinions, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  

In addition, the claimant and his representative must be 
notified when VA is unable to obtain all of the relevant 
records which are sought in conjunction with a claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), signed by the President on 
November 9, 2000.  The RO has not had an opportunity to 
ensure that the claim is appropriately developed under the 
VCAA.  The Board finds that the VCAA revisions are applicable 
to the claim on appeal as they are more favorable than the 
prior statutory provisions.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991). 

The veteran contends that he should be service connected for 
bronchitis or asthma, claimed as a pulmonary or respiratory 
condition.  He contends that his respiratory condition is 
related to his Persian Gulf service and to chemicals and oil 
fumes therein.  Service medical records show that in January 
1992, the veteran was treated for complaints of a cold, body 
aches, and sinus congestion. The diagnostic impression was 
upper respiratory infection.  In May 1993, he sought 
treatment for complaints of congestion, cough, and cold 
symptoms diagnosed as bronchitis.  In November 1993, he 
underwent a chest x-ray to evaluate symptoms of upper 
respiratory infection.  From January 8 to January 9, 1994, 
the veteran was hospitalized for a diagnosis of upper 
respiratory infection, manifested by complaints of 
nonproductive cough.  On January 10, 1994, he sought emergent 
care with complaints of fever, productive cough, and phlegm 
in the chest.  The assessment was "probably early 
bronchitis."  The service medical records also document 
treatment for sinus problems and allergies.  A separation 
examination report is not of record.

Post-service treatment records include an August 1998 
pulmonary function report, showing that methacholine 
challenge was positive at 5 breaths of MC, consistent with 
bronchial hyperreactivity.  An August 1998 medical record 
indicates that the findings on pulmonary function testing 
were consistent with asthma, and an impression of asthma is 
indicated.  A July 13, 2000 VA allergy clinic medical record, 
submitted by the veteran following a hearing in June 2000 
before the undersigned at the RO, shows a history of asthma 
which began after chemical exposure during the Gulf War.  He 
complained of a cough productive of clear phlegm on a daily 
basis.  The assessments included chronic asthma, 
occupational; and chronic bronchitis.  The examiner indicated 
that in his opinion, the veteran's asthma was most likely 
secondary to the chemical exposure experienced during 
service.  On July 20, 2000, the veteran was seen for follow-
up of asthma.  Assessments included asthma, secondary to 
chemical exposure.  A staff note indicates severe persistent 
asthma, with overuse of bronchodilator.   

At his recent hearing before the Board, the veteran testified 
that he served in the Persian Gulf for a period of 5 months, 
during which time he was stationed near burning pipelines and 
for a period of weeks.  Smoke filled the air and blocked the 
sunlight.  Thereafter, he began to experience respiratory 
problems including shortness of breath, coughing, congestion, 
and sinus/allergy problems, initially diagnosed as 
bronchitis.  He indicated that no one had told him recently 
that he had bronchitis as opposed to asthma, and that asthma 
was the current working diagnosis as far as he knew.  

In the Board's judgment, given the reports of both asthma and 
bronchitis, an examination is necessary to clarify the 
veteran's diagnostic picture and to obtain an opinion as to 
the etiology of any current respiratory disorder.  On remand, 
the RO will also have the opportunity to assist the veteran 
in obtaining medical and personnel records pertaining to his 
reserve duty, as he has indicated treatment for respiratory 
problems during that time.  

Accordingly, the claim is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
ask that he provide information regarding 
the dates during which he served on 
reserve duty, the location of any 
pertinent medical records corresponding 
to such duty, and the unit numbers of his 
assigned reserve unit.  Utilizing the 
information provided by the veteran as 
well as the information available in the 
claims folder, the RO should attempt to 
verify the veteran's reserve duty dates, 
the type of such duty (whether active 
duty for training, inactive duty, etc.), 
and to obtain medical records associated 
with this service.  The veteran should 
also be notified that he should submit 
any such pertinent documentation which 
may be in his possession.  In order to 
comply with the VCAA, the veteran must be 
notified if efforts to obtain such 
evidence are unsuccessful.  

2.  The veteran should be afforded a 
special VA pulmonary examination for the 
purpose of identifying the nature and 
etiology of any currently manifested 
respiratory disorder(s).  All special 
tests and studies should be conducted.  
The claims folder should be provided to 
the examiner.  The examiner should 
provide the most appropriate diagnosis 
for any chronic respiratory disorder or 
disorders.

3.  The examiner should also be requested 
to provide an opinion as to whether it is 
at least as likely as not (50 percent 
likelihood or greater) that the veteran's 
in-service treatment for bronchitis and 
upper respiratory infections represented 
the initial manifestation of any current 
respiratory disorder(s) and whether any 
current respiratory disorder is 
etiologically related to the period of 
service, including exposure to chemicals 
and oil fumes during the veteran's 
Persian Gulf service.  If any of the 
specified findings and opinions cannot be 
provided, the reasons therefor should be 
indicated in the examination report.  

4.  Upon completion of the foregoing, the 
RO should ensure that all requested 
development has been completed.  The RO 
should then review the claim based on all 
of the evidence.  If the decision remains 
adverse, the RO should provide the 
appellant and his representative with a 
Supplemental Statement of the Case, along 
with the usual period of time within 
which to respond thereto.   

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required by the veteran until he receives further notice.  
The veteran is informed, however, that pursuant to 38 C.F.R. 
§ 3.655 when a claimant without good cause fails to report 
for examination in connection with an original claim, the 
claim will be decided based on the evidence of record.  

The law requires that remands for additional development or 
other appropriate action must be handled in an expeditious 
manner.  The purpose of this remand is to conduct further 
evidentiary development and to ensure compliance with due 
process considerations.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


